                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                NO. 5:19-CR-00355-D(3)


UNITED STATES OF AMERICA                      *
                                              *                             ORDER
:V,
                                              *
                                              *
MICHAEL TOMARIO WEEKS                         *

       CONSIDERING THE FOREGOING, the Court hereby finds that there is reasonable

cause to order that the defendant, Michael Tomario Weeks be evaluated for competency at a

federal medical facility.

       THEREFORE, it is hereby ORDERED that the defendant, Michael Tomario Weeks be

transported to the custody of the Bureau of Prisons by the United States Marshals.

        While the defendant is at the federal medical facility, a full psychiatric and psychological

evaluation shall be conducted. At the completion of the evaluation of the defendant, the federal

medical facility shall generate an in-depth report for purposes of a competency hearing to

determine the defendant's ability to assist counsel in the preparation of his defense, and his

competency at the time of the charged offenses. Said report shall be tendered to the Court,

counsel for the defendant, and the United States Attorney's Office.

         The court finds that the ends of justice served by granting this continuance outweigh the

best interests of the public and the defendant in a speedy trial. The period of delay necessitated by

this continuance is excluded from speedy trial computation pursuant to 18 U.S.C. § 3161(h).

         SO ORDERED. This        4-   day of August 2020.



                                                          J   ES C. DEVER III
                                                          United States District Judge



         Case 5:19-cr-00355-D Document 116 Filed 08/04/20 Page 1 of 1
